Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on July 27, 2022 is acknowledged. Claims 1-2, 4, 6-7, 9, 11-15 and 17-22 are currently pending. Claims 1, 4, 12, 17 and 20-22 have been amended. Claims 3, 8 and 16 have been canceled. Claims 18-20 and 22 were previously withdrawn. Claims 1-2, 4, 6-7, 9, 11-15, 17 and 21 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Rejections Withdrawn
3.	In view of Applicant’s amendment, the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention by the use of the phrase “at least 30% bacterial phylum” is withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	The rejection of claims 1-2, 4, 6-7, 11-15, 17 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant argues that:
	1) The instant application provides extensive written description and exemplifications showing that the claimed synthetic composition includes a plurality of in vitro grown bacteria being at least partially grown, derived from a fecal sample being a co-culture, and at least partially grown on a particle. Said composition comprises at least two distinct bacteria having differing growth and/or proliferative conditions and possesses an increase in similarity, i.e. at least 30%, to the microbiota listed under any one of Tables 1, 2, and 8. 
	2)  Example 1 of the instant application exemplifies that when combining differing growth and/or proliferative conditions a plurality of in vitro grown bacteria being at least partially derived from a fecal sample presents an increased similarity. Therefore, Applicant asserts that the currently amended independent claims, inclusive of claim 1 and 21, find written description support within the description of the invention as filed. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a synthetic composition comprising a pharmaceutically acceptable carrier or excipient and a plurality of bacteria, wherein the in vitro grown plurality of bacteria is a bacteria co-culture at least partially grown on a particle, and comprises at least two distinct bacteria having differing growth and/or proliferative conditions comprising: aerobic, anaerobic, growth medium, biofilm, planktonic, microaerophilic, flow, shake, static, moist, low-humidity, or any combination thereof, wherein said plurality of in vitro grown bacteria being at least partially derived from a fecal sample; and wherein said plurality of in vitro grown bacteria of said composition belongs to at least 30% of bacterial phylum listed under any one of Tables 1, 2 and 8.
With regard to Point 1, the Office maintains that the specification has not described the synthetic composition they are in possession of. The specification has not adequately described the specific combination(s) of bacteria derived from any fecal sample, via a co-culture Applicant is in possession of and desires to patent.  The specification describes means to co-culture organisms, but that alone is not a sufficient and adequate description for the synthetic composition as claimed. Thus, one of ordinary skill in the art cannot immediately envision what bacteria makes up the claimed composition Applicant is in possession of. The fecal sample from which the bacteria is obtained is not limited to one type and thus each potential source inhabits its own microbial makeup/environment with a different number of bacteria of varying genus/species combinations.  As evidenced by Furet et al., FEMS Microbiol Ecol, 2009; 68:351-362, which supports the fact that the bacteria in feces obtained from, for instance, human do not comprise identical bacteria from a fecal sample that is from, for instance, a horse, cow, goat, rabbit, sheep or pig.  See Table 4:

    PNG
    media_image1.png
    179
    785
    media_image1.png
    Greyscale
The claims recite ‘derived from a fecal sample’, however the reality is no two fecal samples are the exact same.  The varying degrees between human fecal microbiota compared with farm animal microbiota has enough variation to call into question the exact components the synthetic composition as currently claimed encompasses. 
Also, previously stated, the specification only describes the culturing of fecal-derived bacteria on particles (Example 1); Biofilm growth on particles using soil as an origin microbiota (Example 2);Biofilm growth on particles using human oral microbiota as an origin microbiota (Example 3);Biofilm growth on particles using frozen samples as an origin (Example 4);Bacterial cell count (Example 5); and Antibiotic resistance (Example 6). Applicant is again encouraged to claim their synthetic composition in a way that supports what Applicant is in possession of and have reduced to practice.
As previously presented, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of synthetic compositions comprising a plurality of bacteria or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.  In the instant case, to fulfill the written description requirement, a representative number of disorders need to be described. 
The claimed invention is broad and specification does not support or fully describe the breadth of the invention as claimed.  Specifically, the specification does not adequately describe the synthetic composition Applicant is in possession of.  Dependent claim 16 and 17 clearly indicate that Applicant intends to administer their claimed composition. However, the specification has not adequately described which specific combination of bacteria from a co-culture Applicant is in possession of and desires to patent.  The specification discusses means to co-culture organisms, but that is not an adequate description for the composition as claimed for one of ordinary skill in the art to immediately envision what Applicant is in possession of. The sample from which the bacteria is obtained can be one of many and each source inhabits its own and a different a number of bacteria from varying genus/species combinations.  Further, the specification describes:
	Example 1: culturing fecal-derived bacteria on particles;
	Example 2: Biofilm growth on particles using soil as an origin microbiota;
	Example 3: Biofilm growth on particles using human oral microbiota as an origin microbiota;
	Example 4: Biofilm growth on particles using frozen samples as an origin;
	Example 5: Bacterial cell count; and
	Example 6: Antibiotic resistance.
Applicant is encouraged to claim their synthetic composition in a way that supports what Applicant is in possession of and have reduced to practice.  The claims require a plurality of bacteria that is a co-culture, at least partially grown on a particle, comprising at least two distinct bacteria having differing growth and proliferative conditions and having at least 30% of bacterial phylum or 30% of bacterial genera listed under any one of Tables 1, 2 and 8.  The specification appears to be geared more towards the production of co-cultures. 
Per, Kapoore et al., Critical Reviews in Biotechnology, pages 1-29; https://eprints.whiterose.ac.uk/174749/, microorganisms co-cultured in a communal liquid medium (CLM) allow for a better understanding of the underlying effects that govern microbial interactions. With this method, the changes in biochemical components and overall growth of the interacting species can be investigated thoroughly. For example, it can be used to identify over-yielding (higher biomass compared to its component monoculture) or under-yielding (lower biomass compared to its component monoculture) effects between the cocultured partners at the different time frames and phases. CLM systems, to an extent, emulate conditions in the real world, if microorganisms from the same niche are isolated and grown together, or in the case of artificial co-cultures, it provides a way to attest a relationship if these organisms were to find themselves in a shared environment (see page 2). 
Moreover, Kapoore notes that different co-culture methods are suitable for different microorganisms and for different goals that the co-culture experiment aims to achieve. Spatial separation methods are useful for the detection of metabolites and the identification of secreted molecules but would not be beneficial for cocultured species that require physical interaction. On the other hand, encapsulation methods are more suited for microorganisms that require different environmental conditions. Furthermore, co-culture methods can also be combined such as using a combination of hydrogel matrix and a membrane for spatial separation of the co-cultured microorganisms. These co-culture methods have highlighted different advantages and challenges depending on the aim of the experiments. Therefore, it is recommended that the co-culture methods are chosen based on their advantage for the characteristics of the co-culturing species. Different co-culture methods should also be utilized to validate experimental results obtained as different environmental structures and conditions can have effects on communication between better microorganisms (see page 21). It is clear a co-culture is intended to present a better understanding of the effects of microbial interactions. Consequently, it is necessary to have a clear teaching of what components make up Applicant’s invention.
A representative number of species means that the species that are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus as claimed, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of a particular derivative is not deemed representative of the genus of immunogenic compositions to which the claims refer and hence do not meet the written description requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The rejection of claims 1-4, 6-9, 11-17 and 21 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more is maintained for the reasons set forth in the previous office action. 
	Applicant argues that:
	1) The claim has been amended to recite that the synthetic composition of the invention comprises a “pharmaceutically acceptable carrier or excipient”.  Applicant takes the position that a “synthetic composition” comprising “in vitro grown bacteria” and a “pharmaceutically acceptable carrier or excipient” are clearly distinct from a product of nature, and thus should not be considered pertaining to a judicial exception. Further, Applicant asserts that synthetic composition comprising a plurality of bacteria being a bacteria co-culture comprising at least two distinct bacteria having differing growth and/or proliferative conditions is an artificial/synthetic composition as it necessitates an in vitro growth, i.e., provided by man, and thus clearly amount to significantly more than the judicial exception.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
	With regard to Point 1, as it pertains to a “synthetic composition” comprising “in vitro grown bacteria” and a “pharmaceutically acceptable carrier or excipient” the Office maintains the position that the claim recites a composition comprising naturally-occurring ingredients. Even if the culture liquid contains a combination of naturally-occurring bacterial components and naturally-occurring components from, for example, soy or beef, this combination is no more than an insignificant extra-solution activity; i.e., the addition of bacterial components, endogenous or endogenously excreted, and components which are routinely within known bacterial culture media. Thus, such a combination does no more than generally link the use of the claimed judicial exception to a particular field of use; i.e., culturing bacteria on routinely-used bacterial culture media. 
Moreover, culturing bacteria on well-known bacterial culture media is routine in the art and plating a naturally-occurring bacteria on a known, routinely-utilized media and collecting the media results in a composition comprising the media and the bacteria.  There is nothing markedly different about such a composition as it contains bacteria and routinely-utilized media for growing such bacterial cultures and these components are routinely found together in well-known and routine bacterial culture techniques.  Therefore, the addition of bacteria to well-known and ubiquitously-utilized culture media does not amount to an inventive concept especially when considering it is not demonstrated that a combination of any component of bacteria along with any media component has demonstrated any activity that each of the naturally-occurring elements would have in nature.
Further, as it pertains to ‘a pharmaceutically acceptable carrier or excipient’, this additional element is not sufficient to amount to significantly more than the judicial exception because there is no indication that the additional element changes any structural or functional features of the judicial exception; thus, all components function as they would individually.  Further, a mere mixture or aggregation of products, natural or not, does not structurally and/or functionally change the nature-based product from what exists in the environment and that in order to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible.  
As it pertains to the assertion that the synthetic composition comprises a plurality of bacteria being a bacteria co-culture comprising at least two distinct bacteria having differing growth and/or proliferative conditions is an artificial/synthetic composition as it necessitates an in vitro growth. The office takes the position the judicial exception is not integrated into a practical application because the claims do not recite additional elements that add significantly more than the judicial exception. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 
i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

As previously presented, the claim(s) recite(s) various bacteria, which are natural products. This judicial exception is not integrated into a practical application because the claims are broad enough to be directed to a naturally-occurring, patent-ineligible product; a judicial exception, which is not markedly different from its naturally-occurring counterpart, which does not set forth a practical application of the judicial exception and does not set forth significantly more than the judicial exception. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to compositions comprising a plurality of bacteria grown in vitro on a particle. The specification teaches that at least two distinct bacterial families, having differing growth and/or proliferative conditions, accomplished following the steps of: a. providing a plurality of bacterial genera comprising microbiota from at least one origin; b. suspending said plurality of bacterial genera to receive a bacterial genera solution; c. filtering the plurality of bacterial genera solution thereby obtaining a filtrate comprising the plurality of bacterial genera; d. incubating the filtrate with a plurality of particles, and allowing the plurality of bacterial genera to attach to the plurality of particles; e. dividing the plurality of bacterial genera of (d) into a plurality of bacterial solution subsets; f. culturing each bacterial solution subset in a growth medium and under proliferative conditions suitable for the proliferative of the individual subset; g. removing the growth medium, and recombining the individual subsets. 
	This does not amount to significantly more than the judicial exception as there are no other components within the composition aside from naturally-occurring ingredients and even if the culture liquid contains a combination of naturally-occurring bacterial components and naturally-occurring components from, for example, soy or beef, this combination is no more than insignificant extra-solution activity; i.e., the addition of bacterial components, endogenous or endogenously excreted, and components which are routinely within known bacterial culture media. Thus, such a combination does no more than generally link the use of the claimed judicial exception to a particular field of use; i.e., culturing bacteria on routinely-used bacterial culture media. Culturing bacteria on well-known bacterial culture media is routine in the art and plating a naturally-occurring bacteria on a known, routinely-utilized media and collecting the media results in a composition comprising the media and the bacteria.  There is nothing markedly different about such a composition as it contains bacteria and routinely-utilized media for growing such bacterial cultures and these components are routinely found together in well-known and routine bacterial culture techniques.  Therefore, the addition of bacteria to well-known and ubiquitously-utilized culture media does not amount to an inventive concept especially considering that it is not demonstrated that a combination of any component of bacteria along with any media component has demonstrated any activity that each of the naturally-occurring elements would have in nature.
The Office takes the position that the composition as claimed is broad enough to be directed to a naturally-occurring, patent-ineligible product; a judicial exception, which is not markedly different from its naturally-occurring counterpart, which does not set forth a practical application of the judicial exception and does not set forth significantly more than the judicial exception.  Further, Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 [76 USPQ 280] (emphasis added) determined: 
The aggregation of select strains of the several species into one product is an application of that newly discovered natural principle. But however ingenious the discovery of that natural principle may have been, the application of it is hardly more than an advance in the packaging of the inoculants. Each of the species of root nodule bacteria contained in the package infects the same group of leguminous plants which it always infected. No species acquires a different use. The combination of species produces no new bacteria, no change in the six species of bacteria, and no enlargement of the range of their utility. Each species has the same effect it always had. The bacteria perform in their natural way. Their use in combination does not improve in any way their natural functioning. They serve the ends nature originally provided, and act quite independently of any effort of the patentee. … The application of this newly discovered natural principle to the problem of packaging of inoculants may well have been an important commercial advance. But once nature's secret of the noninhibitive quality of certain strains of the species of Rhizobium was discovered, the state of the art made the production of a mixed inoculant a simple step. Even though it may have been the product of skill, it certainly was not the product of invention. There is no way in which we could call it such unless we borrowed invention from the discovery of the natural principle itself. That is to say, there is no invention here unless the discovery that certain strains of the several species of these bacteria are noninhibitive, and may thus be safely mixed, is invention. But we cannot so hold without allowing a patent to issue on one of the ancient secrets of nature now disclosed. … Since we conclude that the product claims do not disclose an invention or discovery within the meaning of the patent statutes, we do not consider whether the other statutory requirements…are satisfied.
Lastly, the judicial exception is not integrated into a practical application because the claims do not recite additional elements that add significantly more than the judicial exception. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 
i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

New Grounds of Objection 
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  ‘being’ in line 8 should be ‘are’.  Appropriate correction is required.
Conclusion
7.	No claim is allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        September 1, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645